IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                           September 24, 2008
                               No. 07-31056
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

OSCAR S GOINS, on behalf of Willie C Goins Estate, on behalf of Oscar Goins,
on behalf of Eary M Goins

                                         Plaintiff-Appellant

v.

ALLSTATE INSURANCE CO; MIKE ORTEGO; WILLIE R GOINS

                                         Defendants-Appellees


                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:07-CV-1444


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
     Oscar S. Goins, proceeding pro se and in forma pauperis, appeals the
dismissal, for lack of subject matter jurisdiction, of his complaint against
Allstate Insurance Company, Mike Ortego, and Willie R. Goins. Goins does not
challenge the district court’s conclusion that he failed to show diversity
jurisdiction or present a claim arising under constitutional or federal law.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    07-31056

Because Goins fails to challenge the reasons for the dismissal, any contention is
deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      Goins’ appeal is without arguable merit and thus frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Therefore, it is dismissed as
frivolous. See 5TH CIR. R. 42.2. Goins is warned that future filings of repetitious
or frivolous appeals may result in the imposition of sanctions. These sanctions
may include dismissal, monetary sanctions, and restrictions on his ability to file
papers in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2